Citation Nr: 0735140	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected hypertension, currently rated as 10 
percent disabling.  The veteran desires a higher rating. 

This case was remanded for development in Board decisions 
dated in July 2001, September 2003, and May 2005 for 
additional development.  The requested development has been 
completed.

In a remand decision dated in September 2003, the Board 
referred the issue of entitlement to total disability rating 
based on individual unemployability (TDIU) for actions deemed 
appropriate.  Upon review of the claims file, it appears that 
the RO has yet to develop this issue; and as such, it is 
again referred for appropriate action.


FINDING OF FACT

A service-connected disorder of hypertension has been not 
manifested by diastolic pressure predominantly 110 or more; 
and systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 
4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, May 2005, and September 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO has properly processed the appeal following the 
issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  The veteran identified VA treatment records which 
the RO obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim. 


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 
4.1, 4.2 (2007).  Although the Board has considered all the 
evidence of record, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

In light of the time the veteran's claim has been open, the 
Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether staged ratings 
should be assigned.  The Board concludes however, that the 
service-connected hypertension disorder has not significantly 
changed and uniform ratings are appropriate in this case.

The RO has rated the hypertension as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Pursuant to such Diagnostic Code: 


710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007)

The veteran contends that he is entitled to an increased 
disability rating for his service-connected hypertension, 
currently evaluated as 10 percent disabling.  

The evaluation of hypertension requires a mechanical 
application of the rating criteria.  Upon review of the 
cumulative medical evidence and application of the rating 
criteria; the Board finds that a disability rating in excess 
of 10 percent for the veteran's hypertension is not 
warranted.  

The next highest disability rating, which is 20 percent, 
requires evidence showing diastolic pressure has been 
predominantly 110 or more, or; systolic pressure has been 
predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  In the instant appeal, the cumulative VA 
outpatient treatment records which are dated between December 
1998 and January 2007, show that the veteran's systolic 
readings have not been predominantly 200 or more, nor have 
his diastolic readings been predominantly 110 or more.  In 
fact, out of approximately 136 blood pressure readings, the 
veteran's systolic pressure exceeded 200 only on one 
occasion.  In a similar fashion, his diastolic pressure 
exceeded 100 only once.  This particular reading was noted in 
an outpatient treatment record dated in September 1999, and 
the veteran's blood pressure was 220/125.  However, the 
record also reveals that at the time the veteran was 
undergoing a tooth extraction and reportedly had significant 
pain and anxiety prior to the procedure.  Upon administration 
of a local anesthesia to numb the pain, his blood pressure 
was recorded as 152/88.  Following the tooth extraction, 
blood pressure was noted to be 142/92.

The veteran underwent a VA examination in July 2000.  At that 
time the veteran stated that he had initially been on anti-
hypertensive medication for years, but it was discontinued 
after he began taking medication for diabetes and lost 
weight.  He indicated that his blood pressure was still 
borderline and fluctuating, but that he did not currently 
take anti-hypertensives.  The veteran denied a history of 
stroke or any claudication symptoms.  He did report 
intermittent chest pains though.  The veteran also reported 
having some occasional headaches, but did not known whether 
they corresponded with elevated blood pressure readings. 

Upon physical examination, the veteran weighed 330 pounds.  
Blood pressure readings in the right arm, sitting, were 
158/104 and left am was 150/100.  Repeat readings were 138/88 
in right arm while lying; 136/94 in the left arm, also while 
supine.  The examiner noted that the veteran demonstrated 
borderline hypertension on examination.  However, the 
examiner found no correlation between the reported angina and 
high blood pressure; and also between the headaches and the 
effects of high blood pressure medication.  The examiner 
noted further that there was no evidence of left ventricular 
hypertrophy on the veteran's multitgated angiogram (MUGA) 
scan from several years ago, nor was any history supporting 
evidence of end-stage organ damage from the hypertension, 
such as retinopathy or renal disease.

During a VA examination in August 2002, it was noted that the 
veteran was on Fosinopril for his hypertension.  The examiner 
also indicated that the blood pressure readings from a recent 
July 2002 clinical note were 136/78, with retake at 136/80.  
In that clinical note, the primary care provider noted the 
veteran's hypertension control was good.  Upon physical 
examination, the veteran's blood pressure readings were 
160/108, 150/100, 140/100, and 140/110.  It was discussed 
with the veteran that these readings were not optimal and 
that he needed follow-up.  The examiner noted that the 
veteran needed better blood pressure control.

The veteran underwent a VA examination in June 2005, where he 
described his high blood pressure symptoms of headaches and 
chills.  Current medication was Fosinopril 10 mg a day.  The 
veteran denied having any myocardial infarctions or strokes, 
but was on medication for a pulmonary embolus.  The examiner 
noted that a chest examination in September 2004 was 
negative.  Chest x-rays conducted in October 2004 showed no 
acute cardiopulmonary process, and an EKG showed normal sinus 
rhythm.  Upon physical examination, blood pressure readings 
were as follows: 129/86; 132/93; and 137/96.

The veteran also underwent a VA examination in April 2007.  
His claims file and computerized medical records were 
reviewed.  Current anti-hypertension medication included 
Terazonin, although the veteran indicated it was prescribed 
by his urologist for its control of urinary flow problems, 
secondary to his prostate disorder.  In addition, the veteran 
was taking Lisinopropil, prescribed at 40 mg.  However, the 
veteran reported that his blood pressure had actually dropped 
due to the high dose of the Terazonin so that his 
Lisinopropil was reduced back down from 40 mg to 20 mg.  The 
physician indicated that a computerized record of the 
veteran's recent (January through early April 2007) included 
blood pressure readings, which she listed.  The highest 
systolic reading was 147 on February 12, 2007, and the 
highest diastolic reading was 90, recorded on January 25, 
2007. 

In reviewing the veteran's medical records, the examiner 
found no diagnosis of any renal disease.  The examiner 
indicated that chest x-rays in November 2006 showed no active 
disease and no interval change.  There was also no history of 
stroke.  Also, the veteran denied any coronary artery disease 
or known heart disease.  Upon physical evaluation, the 
veteran was noted to be morbidly obese.  The blood pressure 
readings were 130/80; 120/80; and 110/80.  

The cumulative records show that the veteran has been taking 
continuous medication for his blood pressure control.  In 
written correspondence dated in October 2006, the veteran 
contended that his hypertension was poorly controlled 
requiring constant changes in his medications.  The records 
show that one of the medications (Fosinopril-10mg) was 
increased to 20 mg in 2002 and to 40 mg in 2006.  Another 
medication (Hydrochlorothiazide 25 mg) was added in 2000, and 
was increased to a dosage of 50 mg in 2006.  

Reference is made to the December 11, 1997 Federal Register, 
wherein the revised diagnostic criteria for cardiovascular 
disease was published.  It was stated, "The evaluation for 
hypertension is based not on the amount of medication 
required to control it, but on the level of control that can 
be achieved."  (62 FR 65216, December 11, 1997).  Thus, 
while the veteran may be required to take greater amounts of 
medication to maintain his blood pressure, that greater 
amount is successful in keeping his blood pressure at a lower 
level.  Moreover, the April 2007 VA examiner noted that 
currently the veteran was only using Lisinopropil, which had 
in fact been decreased in its dosage.  

In conclusion, although the veteran does require medication 
to manage his blood pressure, the VA outpatient records show 
that he does not have a history of diastolic pressure being 
predominantly 110 or more, or a history of systolic pressure 
being predominantly 200 or more.  Therefore, on the basis of 
the foregoing, the Board finds the veteran's hypertension 
does not meet the criteria for a higher disability rating.  


ORDER

An increased evaluation for hypertension, currently evaluated 
as 10 percent disabling, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


